DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1-20.

Claim Interpretation
Applicant’s claims 1 and 2 are independent claims directed towards an apparatus for three-dimensional printing (3D printing).  The claims recite a preamble that the device is “for fabricating three-dimensional organic constructs, or biological objects, from one or more fluidic mediums capable of organic synthesis and/or solidification”.  Applicant’s specification does not provide a specific definition for the terms “organic construct” or “biological object” and the terms will thus be given their broadest 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 17, the claim has been amended to require a “controller that controls the voltage levels applied to the solutions of the first input channel and the channels” as well as “a second controller configured to control a voltage level applied to the build surface”.  There does not appear to be support in applicant’s disclosure as originally filed for a second controller.  There does not appear to be support for explicitly having a first controller control the voltage level applied to the solution and a second controller control the voltage applied to the build surface.  Applicant’s response filed 12/20/2021 does not point to a location in the specification as originally filed for support.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 12, the claim depends upon claim 1 which has been amended to recite explicitly a build surface comprised of one or more electrodes.  Claim 12 recites “a printing surface” in which the printing surface contains 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject As currently written claim 20 requires the system of claim 1 in which the build surface is comprised of a plurality of electrodes whose respective voltages are controlled independent from one another.  However, claim 1 as currently written also states that the build surface is comprised of a plurality of electrodes whose respective voltages are independently controlled from one another.  As such claim 20 fails to further limit the invention of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Batchelder (Pub No 2017/0197360).
With regards to claims 1 and 20, Batchelder teaches a system having a device for fabricating three-dimensional articles whose deposition is directed by a digital representation of the object (Abstract, ¶ 0003) comprising a build plate (120) and at least one extruder (nozzle) of an electrohydrodynamic type (Fig. 1, ¶ 0017).  Batchelder teaches utilizing a grid of electrodes on the build surface which are independently controlled from one another (¶ 0023) such that activation of an independently controlled build surface electrode allows for deposition of material in the desired location (¶ 0024).  Batchelder teaches that the at least one extruder is configured to deposit material onto the build surface or previous layer of build material forming successive cross-sectional laminae of said object at a two dimensional interface whereby a three-dimensional object is extracted from a substantially two-dimensional planar surface (Fig. 1, ¶ 0024-0025).

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mitchell (PN 5362427).
With regards to claim 2, Mitchell teaches a system for fabricating three-dimensional objects from a fluidic medium capable of solidification whose deposition is directed by a digital representation of the object (col 1 ln 15-23, col 2 ln 23-45).  Mitchell teaches that the device comprises a planar build plate for .

Claim(s) 13-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lan (Pub No 2018/0229433).
With regards to claim 13, Lan teaches a system for fabricating 3D articles from one or more fluidic mediums (Abstract, Fig. 1-3, ¶ 0009, 0034-0039) comprising build surface (4) for receiving extruded build materials, a high voltage power supply (5) for supplying 4 kV (¶ 0048), a first extruder (7) configured to deposit material onto the build surface using electro-hydrodynamic printing that applies a voltage to print material by charging the nozzle (Abstract, Fig. 1, ¶ 0014, 0017, 0035, 0048), a first input channel and a second input channel having solutions that are mixed prior to extrusion (Fig. 1-2, ¶ 0027, 0034) and a controller configured to independently control flow rates of the solutions of the first input channel and the second input channel (¶ 0037).  With regards to the 
With regards to claim 14, Lan teaches an outlet (nozzle) that receives the mixture from the first and second input channels and a withdraw channel (waste liquid collector) that is capable of withdrawing solution from the outlet channel (Fig. 2, ¶ 0027-0028).
With regards to claim 15, Lan teaches that the micro-feeding pumps are controlled to provide an intake of material to the print head which controls the extrusion of material out of the nozzle (¶ 0027, 0030, 0037) which inherently has an effect on the diameter of the material extruded through the nozzle.
With regards to claim 16, the claim further defines the material worked upon by the device and does not provide additional structural limitations to the device itself.  The material worked upon does not limit the structure of the device as discussed in MPEP 2115.
With regards to claim 18, Lan teaches a third input channel and an output channel for the mixture (Fig. 2).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochleitner et al. (NPL – Additive manufacturing of scaffolds with sub-micron filaments via melt electrospinning writing, previously cited 11/27/2020) in view of Batchelder (Pub No 2017/0197360).
With regards to claims 1 and 20, Hochleitner teaches a device for fabricating three-dimensional organic constructs or biological objects (Section 1, scaffold for cell infiltration) from a fluidic medium capable of solidification (Section 2.1) whose deposition is directed by a digital representation of the object (G-code, Fig. 1).  Hochleitner teaches that the device comprises a planar build plate (4) for receiving successive layers of build material and a print head (5) disposed above the build plate as seen in Figure 1B.  Hochleitner teaches at least one extruder (syringe) disposed above the planar build plate, the at least one extruder includes an electrohydrodynamic type extruder and a build surface with an electrode in which the extruder is configured to deposit material onto the build surface or previous layer of material forming successive cross-sectional laminae of the object at a two-dimensional interface whereby a three-dimensional object is extracted from a substantially two-dimensional planar surface (Fig. 1B-D, Section 1, Section 2.2)  Hochleitner does not teach that the build surface comprises a plurality of electrodes whose respective voltages are independently controlled.
In a similar field of endeavor of three-dimensional printing utilize electrohydrodynamic printing, Batchelder teaches a system having a device for fabricating three-dimensional articles whose deposition is directed by a digital representation of the object (Abstract, ¶ 0003) comprising a build plate (120) and at least one extruder (nozzle) of an electrohydrodynamic type (Fig. 1, ¶ 0017).  Batchelder teaches utilizing a grid of electrodes on the build surface which are independently controlled from one another (¶ 0023) such that activation of an 
With regards to claim 8, Hochleitner teaches using a power supply with a maximum supplied voltage of 10 kV (Section 2.2).


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (PN 5362427) in view of Hart et al. (Pub No 2020/0023397).
With regards to claim 3, Mitchell teaches a system for fabricating three-dimensional objects utilizing particle jetting (Abstract, col 1 ln 36-68) and teaches an exemplary use of inkjet technology (col 4 ln 33-43), but Mitchell does not teach an electrohydrodynamic printing device.
In a similar field of endeavor of 3D printing devices utilizing particle jetting technology, Hart teaches a 3D printing device that discretely ejects a particle (Abstract, Fig. 2A, 2B).  Hart teaches that it was known in the art at the time the invention was effectively filed that types of direct liquid printing methods known in which a drop of liquid is jetted from a nozzle include both inkjet and electrohydrodynamic jet technologies (¶ 0059).  It would have been obvious to 
With regards to claim 4, Hart teaches that it was known in the art at the time the invention was effectively filed to utilize additional printing methods in the same device such as inkjet or extrusion 3D printing (¶ 0069).  It would have been obvious to one of ordinary skill to provide additional printing means in the device of Mitchell as doing so enable multiple material printing as discussed in Hart, and both relate to particle jetting 3D printing presenting a reasonable expectation of success.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochleitner et al. (NPL – Additive manufacturing of scaffolds with sub-micron filaments via melt electrospinning writing, previously cited 11/27/2020) in view of Batchelder (Pub No 2017/0197360) as applied to claim 1 above, and further in view of Maggiore (Pub No 2016/0068793).
With regards to claim 5, Hochleitner teaches a printing device capable of working upon biological objects upon a planar build plate, but does not teach that the printing device comprises a sterile incubator.
In a similar field of endeavor, Maggiore teaches a 3D printing device for biological objects upon a planar build plate (Abstract).  Maggiore teaches that to improve functionality the printer may be within a sterile chamber that allows transfer of built materials to a sterile inclubator next to the build platform (Abstract, Fig. 33-35, ¶ 0091, 0274-0278).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the sterile environment of Maggiore with the printing device of Hochleitner as both relate to 3D printers for biological objects presenting a reasonable expectation of success, and doing so allows for a sterile environment with multiple functionalities.

Claims 6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochleitner et al. (NPL – Additive manufacturing of scaffolds with sub-micron filaments via melt electrospinning writing, previously cited 11/27/2020) in view of Batchelder (Pub No 2017/0197360) as applied to claim 1 above, and further in view of Gifford et al. (Pub No 2018/0326660).
With regards to claim 6, Hochleitner teaches an additive manufacturing device comprising a nozzle, but does not teach a cleaning station or calibration station; however, in a similar field of endeavor, Gifford teaches that the printheads can be moved relative to the build platform to a cleaning station (Fig. 28B, ¶ 0255).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a cleaning means capable of 
With regards to claim 9, Gifford teaches using ultrasonic offset calibration sensors (¶ 0112).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate known improvements to a similar device such as the ultrasonic offset calibration means of Gifford in the device of Hochleitner as both relate to additive manufacturing devices presenting a reasonable expectation of success, and doing so incorporates a known improvement to a similar device yielding predictable results.
With regards to claim 12, Hochleitner does not teach additional tools associated with the 3D printer; however, Gifford teaches that it was known in the art at the time invention was effectively filed to include additional tools within an additive manufacturing device such as a laser head for cutting mateirals, a cutter head for removing materials, and a pen head for writing on the owkrpiece (¶ 0086, 0154).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include additional tools within the additive manufacturing device as taught by Gifford such as a laser cutter as doing so improves the functionality of the device using known means of including additional tools in an additive manufacturing device and both relate to additive manufacturing devices presenting a reasonable expectation of success.  With regards to the print surface comprising a microwell design and the desired use of the laser cutter to be to separate material from the printed microwells, these .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochleitner et al. (NPL – Additive manufacturing of scaffolds with sub-micron filaments via melt electrospinning writing, previously cited 11/27/2020) in view of Batchelder (Pub No 2017/0197360) as applied to claim 1 above, and further in view of Ammi et al. (Pub No 2019/0217529).
With regards to claim 10, Hochleitner teaches a 3D printing device for precision printing comprising a nozzle, but does not explicitly teach the use of capacitive sensors for precise nozzle location control.
Ammi teaches a method for providing position detection in additive manufacturing in which the print carriage has an electrical component and a plurality of electrodes are in the build platen to allow for calibration of position using capacitive sensors (Abstract, Fig. 1, claim 11).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize known sensors such as that in Ammi in the device of Hochleitner as both relate to additive manufacturing devices presenting a reasonable expectation of success, and doing so provides for precise nozzle control.


Claims 1, 8, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (Pub No 2018/0229433) in view of Batchelder (Pub No 2017/0197360).
With regards to claims 1 and 20, Lan teaches a system for fabricating three-dimensional articles (Abstract) interpreted to read upon forming organic constructs or biological objects from one or more fluidic mediums capable of organic synthesis and/or solidification (¶ 0023, 0032, 0035, 0038) whose deposition is directed by a digital representation of the object (3D printing) comprising a planar build plate (4) for receiving successive layers of build material and at least one extruder (7) disposed above the planar build plate including an electro-hydrodynamic type extruder (Fig. 1, ¶ 0015) in which the extruder is configured to deposite material ontot he build surface or a previous layer to print a 3D object.  Lan does not teach that the build surface comprises a plurality of electrodes whose voltages are controlled independently from one another.
In a similar field of endeavor of three-dimensional printing utilize electrohydrodynamic printing, Batchelder teaches a system having a device for fabricating three-dimensional articles whose deposition is directed by a digital representation of the object (Abstract, ¶ 0003) comprising a build plate (120) and at least one extruder (nozzle) of an electrohydrodynamic type (Fig. 1, ¶ 0017).  Batchelder teaches utilizing a grid of electrodes on the build surface which are independently controlled from one another (¶ 0023) such that activation of an independently controlled build surface electrode allows for deposition of material 
With regards to claim 8, Lan teaches using 4 kV (¶ 0048).
With regards to claim 11, Lan teaches that the at least one extruder uses a type other than electrohydrodynamic as it also utilizes intake pressure (¶ 0027) of the print head in addition to electrohydrodynamic force.
With regards to claim 19, Lan teaches a single extruder in the figures for printing; however, as demonstrated in Batchelder it was known in the art at the time the invention was effectively filed to provide a plurality of extruders for 3D printing above a planar electrode array, and thus would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.  Lan teaches that the at least one extruder uses a type other than electrohydrodynamic as it also utilizes intake pressure (¶ 0027) of the print head in addition to electrohydrodynamic force.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (Pub No 2018/0229433) in view of Batchelder (Pub No 2017/0197360) as applied to claim 1 above, and further in view of Maggiore (Pub No 2016/0068793).
With regards to claim 5, Lan teaches a printing device capable of working upon biological objects upon a planar build plate, but does not teach that the printing device comprises a sterile incubator.
In a similar field of endeavor, Maggiore teaches a 3D printing device for biological objects upon a planar build plate (Abstract).  Maggiore teaches that to improve functionality the printer may be within a sterile chamber that allows transfer of built materials to a sterile inclubator next to the build platform (Abstract, Fig. 33-35, ¶ 0091, 0274-0278).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the sterile environment of Maggiore with the printing device of Lan as both relate to 3D printers for biological objects presenting a reasonable expectation of success, and doing so allows for a sterile environment with multiple functionalities.


Claims 6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (Pub No 2018/0229433) in view of Batchelder (Pub No 2017/0197360) as applied to claim 1 above, and further in view of Gifford et al. (Pub No 2018/0326660).
With regards to claim 6, Lan teaches an additive manufacturing device comprising a nozzle, but does not teach a cleaning station or calibration station; however, in a similar field of endeavor, Gifford teaches that the printheads can be 
With regards to claim 9, Lan teaches active monitoring of the nozzle for precision (¶ 0025) using non-contact means, but does not explicitly teach the use of ultrasonic transmitters and receivers.  Gifford teaches using ultrasonic offset calibration sensors (Fig. 5D elements 581/582, ¶ 0112, 0148).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate known improvements to a similar device such as the ultrasonic offset calibration means of Gifford in the device of Lan as both relate to additive manufacturing devices presenting a reasonable expectation of success, and doing so incorporates a known improvement to a similar device yielding predictable results.
With regards to claim 12, Lan does not teach additional tools associated with the 3D printer; however, Gifford teaches that it was known in the art at the time invention was effectively filed to include additional tools within an additive manufacturing device such as a laser head for cutting materials, a cutter head for removing materials, and a pen head for writing on the workpiece (¶ 0086, 0154).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include additional tools within the additive manufacturing device as taught by Gifford such as a laser cutter as doing so .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (Pub No 2018/0229433) in view of Batchelder (Pub No 2017/0197360) as applied to claim 1 above, and further in view of Beyer et al. (Pub No 2020/0130269).
With regards to claim 7, Lan teaches a multi-material 3D printing device comprising mixing of solutions within the printhead (Abstract, Fig. 2, ¶ 0009), but does not explicitly teach including a controller and series of check valves whose actuation is controlled by the controller.  
In a similar field of endeavor, Beyer teaches a 3D printing device in which multiple solution materials are fed to a common printhead, mixed as desired and deposited to form a 3D object (Abstract, Fig. 1-6).  Beyer teaches providing a controller capable of actuating a check valve related to each material inlet in order to control the supply (Abstract, Fig. 1-6, ¶ 0006-0010).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a similar arrangement for the multi-material print head of Lan as .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (Pub No 2018/0229433) in view of Batchelder (Pub No 2017/0197360) as applied to claim 1 above, and further in view of Ammi et al. (Pub No 2019/0217529).
With regards to claim 10, Lan teaches active monitoring of the nozzle for precision (¶ 0025) using non-contact means, but does not explicitly teach the use of capacitive sensors for precise nozzle location control.
Ammi teaches a method for providing position detection in additive manufacturing in which the print carriage has an electrical component and a plurality of electrodes are in the build platen to allow for calibration of position using capacitive sensors (Abstract, Fig. 1, claim 11).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize known sensors such as that in Ammi in the device of Lan as both relate to additive manufacturing devices utilizing non-contact precision control presenting a reasonable expectation of success, and doing so provides for precise nozzle control using a simple substitution of non-contact means.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (Pub No 2018/0229433) as applied to claim 13 above, and further in view of Gifford et al. (Pub No 2018/0326660).
With regards to claim 17, Lan teaches as seen in Fig. 1 a voltage device (5) which is controlled to provide an electrical potential difference between the nozzle and the stage by providing a voltage to the nozzle and the stage; however, Lan does not teach using a first controller to control a voltage to the nozzle and a second controller to provide a voltage to the build surface.  Gifford teaches that it was known in the art at the time the invention was effectively filed to utilize a plurality of independent controllers having serial communication protocols in which each controller can provide for controlling an assembly rather than a single controller controlling multiple assemblies (¶ 0136).  It would have been obvious to one of ordinary skill to utilize a plurality of controllers to provide the function of controlling a voltage to the nozzle and the stage in the alternative to a single controller providing the voltage to the nozzle and the stage as using multiple controllers to handle required tasks in a 3D printing device is a known alternative presenting a simple substitution without altering the function of the device to provide a voltage to both the nozzle and the stage. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GALEN H HAUTH/Primary Examiner, Art Unit 1742